     Case 2:19-cv-08919-RGK-E Document 42 Filed 12/22/20 Page 1 of 2 Page ID #:337



1    MARRON LAWYERS, APC
     Paul B. Arenas (SBN 167863)                               JS-6
2
     parenas@marronlaw.com
3    5000 E. Spring St., Suite 580
     Long Beach, CA 90815
4
     (562) 432-7422 Telephone
5    (562) 683-2721 Facsimile
6
     GKG LAW, P.C.
7    Brendan Collins
     1055 Thomas Jefferson St., NW
8
     Suite 500
9    Washington, DC 20007
     Telephone: (202) 342-6793
10
     Facsimile: (202)-342-5299
11   bcollins@gkglaw.com
     Attorneys for Plaintiff,
12
     De Well Container Shipping, Inc.
13
14                       UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
15
16    DE WELL CONTAINER SHIPPING,           Case No.: 2:19-cv-08919-RGK-E
      INC.,
17                                          ORDER REGARDING
18                Plaintiff,                STIPULATION OF
            v.                              VOLUNTARY DISMISSAL [41]
19
20    SINOSHARP IMP AND EXP. Co.
      Ltd. and WEI SONG,
21
22                Defendant.
23   ///
24   ///
25   ///
26
27
28

                                     1     Case No. 2:19-cv-08919-RGK-E
       ORDER REGARDING STIPULATION OF VOLUNTARY DISMISSAL
     Case 2:19-cv-08919-RGK-E Document 42 Filed 12/22/20 Page 2 of 2 Page ID #:338




1             Pursuant to the Stipulation of all Parties,
2             IT IS HEREBY ORDERED THAT:
3          1. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff’s claims are dismissed
4    with prejudice.
5          2. The Parties’ settlement agreement, is incorporated in this Order, and this
6    Court shall retain jurisdiction to enforce the Settlement Agreement. Kokkonen v.
7    Guardian Life Ins. Co. of Amer., 511 U.S. 375, 381-82 (1994); Eksouzian v.
8    Albanese, No. CV 13-728 PSG (MANX), 2015 WL 12777088, at *1 (C.D. Cal. Mar.
9    2, 2015); and
10         3. Each side shall bear their own attorneys’ fees and costs in connection with
11   the above-captioned case, except insofar as provided by the Settlement Agreement.
12
13   IT IS SO ORDERED
14              12/22/2020
     Dated:
15                                                    Hon.
                                                      Hon R.
                                                           R Gary Klausner
                                                                    Klaus
                                                      United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                             Case No. 2:19-cv-08919-RGK-E
       [PROPOSED] ORDER REGARDING STIPULATION OF VOLUNTARY DISMISSAL
